Citation Nr: 1131104	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-19 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Edilberto Briones, Agent


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran served with the New Philippine Scouts from May 1946 to May 1949.  He died in June 2001.  The appellant is the Veteran's widow.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 administrative determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claims for nonservice-connected death pension benefits, service connection for the cause of the Veteran's death and entitlement to accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  Service department records show that the Veteran served with the New Philippine Scouts from May 1946 to May 1949, and that he was treated for amebic dysentery which resolved without any complications or sequelae in 1947.

2.  The Veteran died in June 2001; his death certificate states that pneumonia was the immediate cause of his death with no underlying or secondary cause listed.

3.  Service connection was not in effect for any disability during the Veteran's lifetime.

4.  The evidence of record contains no indication the Veteran's death was proximately due to or the result of a service-connected disease or injury.

5.  There is no medical evidence of record demonstrating that the Veteran had any respiratory, pulmonary, cardiopulmonary, cardiovascular, or cardiac pathology during service, or that any such disease or disorder shown post-service was causally or etiologically related to service.

6.  The appellant filed a VA Form 21-534 for death pension, dependency and indemnity compensation (DIC), and/or accrued benefits in October 2005.


CONCLUSIONS OF LAW

1.  Because the Veteran's service was not qualifying service for such benefits, the legal criteria for basic eligibility for VA non-service-connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2010).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).

3.  The claim of entitlement to accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

As will be explained below, there is no legal basis upon which the pension benefits and accrued benefits sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Turning to the cause of death claim, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for DIC benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, a rating decision issued in January 2008 informed the appellant that the Veteran had not been service connected for any condition during his lifetime.  In letters issued in October 2005, and November 2007, and June 2010, the appellant was also provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as well as for a service-connected disability established during a veteran's lifetime.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  She was also provided this information in the January 2009 SOC.  The last notice letter was followed by readjudication of the claim in the SSOC issued in March 2011.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The June 2010 letter from the RO contained the information required by Dingess.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, any presumption of error as to the first element of VCAA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of the Veteran's death.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case by way of an SSOC issued in March 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file.  The claims file contains a May 2001 hospital summary for the Veteran.  Moreover, the appellant's statements in support of the claims are of record.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The Board notes that no medical opinion has been obtained with respect to the cause-of-death claim.  However, the evidence reveals that the Veteran did not have any pneumonia or other pulmonary or respiratory disease during service and the competent and probative evidence does not reflect a nexus relationship between service and the pneumonia identified as the cause of his death, nor does the evidence show that any pulmonary or respiratory disorder implicated in his death was manifested within the first post-service year.  The competent and probative evidence does not reflect a nexus relationship between service and any pathology listed in the May 2001 hospital summary for the Veteran, nor does the evidence show that any such disease or disorder was manifested within the Veteran's first post-service year.  Given the absence of in-service evidence of chronic manifestations of the pneumonia which caused the Veteran's death, the absence of identified symptomatology for decades after separation, and no competent evidence of a nexus between his death and a service-connected disability, a remand for a VA medical opinion would unduly delay resolution of this matter.  Upon careful consideration of the foregoing, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Death Pension

The Secretary of Veterans Affairs shall pay pension for non-service-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, United States Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

The law authorizes payment of non-service-connected death pension benefits to the surviving spouse of a Veteran of wartime service who had the requisite service (if the surviving spouse meets income and net worth limitation requirements).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.2.

Persons with service in the New Philippine Scouts under Public Law No. 190, 79th Congress (Act of October 6, 1945) (New Philippine Scouts), shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected  pension.  See 38 U.S.C.A. § 107(b).  Service in the Philippine Scouts of persons enlisted under section 14 of said Public Law 190 (which includes all enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive) is included (qualifying) for disability compensation and dependency and indemnity compensation (but not for pension/death pension benefits).  38 C.F.R. § 3.40 (b).

A carbon copy of a WD Form AGO 53 shows that the Veteran had honorable service with the Philippine Scouts, affiliated with the U.S. Army, from May 1946 to May 1949.  While the carbon copy does not contain a seal (and therefore may not be used for official purposes), a certification from the National Personnel Records Center confirms that that he indeed served with the New Philippine Scouts during that period of time.  His period of active duty service (and that it was with the New Philippine Scouts) is not in dispute, and no other period of service has been alleged.  The governing law and regulations (outlined above) stipulate that such service is not qualifying for VA death pension benefits.  Consequently, the claim for such benefits lacks legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

B.  DIC for Claim of Service-Connected Death

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports, and without recourse to speculation.  Id.  

A service-connected disability will be considered the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain tropical diseases if the disease becomes manifest to a compensable degree within one year after separation from service or at a time when standard accepted treatises indicate that the incubation period commenced during such service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Residence during the period in question in a region where the particular disease is endemic may be considered as evidence to rebut the presumption.  38 C.F.R. § 3.307(d)(1).  

The Veteran's death certificate indicates that the cause of his death in June 2001 was pneumonia; no underlying, contributory, or secondary cause was listed.  The claims file contains a May 2001 hospital summary for the Veteran which lists diagnoses of coronary artery disease, cardiomyopathy, bronchitis, and pulmonary tuberculosis.  There is, however, no evidence of record that any one of these conditions or the death-causing pneumonia was contracted during service (or was manifested to a degree of 10 percent or more disabling within a year following the Veteran's separation from service in May 1949), so as to trigger application of the presumptive service connection provisions.

The Board has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As there is no competent and credible evidence that pneumonia or any other pulmonary, respiratory, cardiopulmonary, cardiovascular or cardiac disorder was manifested during service or within a year following service discharge there is no reasonable likelihood presented that the Veteran's death-causing pathology was etiologically related to his military service. 

In addition, the Veteran had not established service-connection for any disability during his lifetime.  Consequently, whether a service-connected disability contributed to cause his death is not for consideration.

Beyond what is observed above, there is no other potential theory of entitlement supporting service connection for the cause of the Veteran's death, including any allegation from the appellant that the events surrounding his death were attributable to military service.  Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in June 2001.  The appellant filed a claim for death benefits in October 2005.  This was more than one year after her husband's death.  Because her application for accrued benefits was not timely filed, under the governing law (outlined above) there can be no legal entitlement to such benefits.  (Although the analysis does not need to proceed any further, it is also noteworthy that the Veteran did not have a claim for VA benefits pending when he died.)  Therefore, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, supra.


ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


